DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          DONOVAN KAMAKA,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                      Nos. 4D16-846 and 4D16-847

                            [February 1, 2018]

  Consolidated appeals from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; James W. McCann, Judge; L.T. Case
Nos. 2013CF002544A and 2014CF000388A.

   Eric J. Volz, Fort Lauderdale, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.